Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Appeal  Status 
In view of the appeal brief filed on 1/10/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                         
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is noted the language of “the plurality of openings is configured to receive one of a plurality of plugs” in combination with the language of “a first subset less than all of the plurality of openings each receive one of the plurality of plugs” and “a second subset less than all of the plurality of openings each remain unfilled” creates some confusion as to what is trying to be defined by the claim. The configured to language appears to make it so that the openings are merely capable of receiving plugs, but that the invention does not necessarily have to have the noted first and second subsets. In other words, it is unclear if the claimed first and second subsets are part of the configured to language and therefore would be considered functional language, or if the subsets are positively recited. Therefore, the claim does not make clear whether the invention is a sporting equipment that has openings, and then a set of plugs, or if the invention is a sporting equipment that has openings, where a designated subset of the openings are always filled by plugs and another subset openings are left unfilled. For examination purposes, the first and second subsets will be interpreted as functional language. 
Regarding claims 11-12, the limitations of “the plurality of openings is shaped in a tear drop shape” and “the plurality of openings is shaped in an oval shape” respectively, is not well defined. They are not well defined because it is unclear if the shape is supposed to extend through the opening or if it is just the outer edge that is shaped differently and the hole for the plug is circular. Further to that point, if the opening from the first end to the second end is supposed to be shaped, it is unclear how the plug would then fit into the opening and this not shown in the disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cemel (U.S. 20190046849) in view of Earnest (U.S. 877061)
Regarding claim 1, Cemel discloses A sporting equipment system comprising:
a piece of sporting equipment (Fig. 1 sporting equipment 100) having a plurality of openings (Par. 19, holes 310) extending through the sporting equipment from a first side to a second side of the sporting equipment (Par. 23 Lns. 23-26, holes pass through entire shaft), wherein each of the plurality of openings is configured to receive one of a plurality of plugs (Par. 19, holes 310 receive plugs 200), 
the plurality of plugs (Par. 21, plugs may comprise pins, bolts. Par. 23, may use any number of weighted plugs), each of the plurality of plugs operable to be secured within one of the plurality of openings (Par. 19, plugs secured in opening) extending through the sporting equipment.
It appears that the claimed first subset and second subset are functional in nature and the invention merely defines a piece of sporting equipment with holes and a plurality of plugs, without any requirement of an arrangement of plugs and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II).  Cemel discloses a sporting equipment 100 with holes and a plurality of plugs 200, structurally Cemel meets the claimed limitations and would be fully capable of the claimed function as further evidenced by Par. 23, which discloses a user may use any number of selected plugs to customize weight and the user may decide to leave any unused holes open.
However, Cemel does not disclose the plug having a first end portion having a first outer flange and a first body, a second end portion having a second outer flange and a second body, and an attachment mechanism.
Earnest discloses a first end portion having a first outer flange (Fig. 1, first outer flange 7 on right side) and a first body (Fig. 1 first body 6 on right side), wherein the first outer flange has a larger diameter than the first body, and wherein the first end portion is insertable into the one of the plurality of openings at the first side of the sporting equipment (Fig. 1, first end portion inserted from left side of body), a second end portion having a second outer flange (Fig. 1 second outer flange 7 on left side)  and a second body (Fig. 1, second body 5), wherein the second outer flange has a larger diameter than the second body, and wherein the second end portion is insertable into the one of the plurality of openings at the second side (Fig. 1 second end portion inserted from right side) of the sporting equipment, and an attachment mechanism (Fig. 2 attachment mechanism 10) configured to detachably couple to both the first end portion and the second end portion, wherein the attachment mechanism is configured to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings (Fig. 1-2, plug is secured within opening using attachment mechanism 10)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Cemel with the removable plug construction as taught by Earnest to provide Cemel with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 
Regarding claim 7, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cemel discloses wherein the plurality of openings each include a first end at the first side of the sporting equipment, a second end at the second side of the sporting equipment, and a central portion between the first end and the second end (Par. 23 Lns. 23-26, holes pass through entire shaft, therefore inherently has first end, second end and central portion), and wherein each of the plurality of openings include angled edges (Par. 21, plug can be flush and countersunk, therefore, opening inherently has angled edge to support countersinking) surrounding an outer perimeter of one or both of the first end and the second end.
Regarding claim 8, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Cemel discloses the angled edges are one or both of a chamfer or a beveled edge (Par. 21, plug can be flush and countersunk, therefore, opening inherently has chamfer or bevel to support countersinking)
Regarding claim 9, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
	Cemel discloses a diameter of one or both of the first end and the second end is larger than a diameter of the central portion of at least one of the plurality of openings (Par. 21, plug can be flush and countersunk, therefore, opening inherently has one of first end or second end larger than diameter of central opening in order to support countersunk plug)
Regarding claim 10, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Cemel discloses an outer surface is configured to flushly align with the first side with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings (Par. 21, plug is flush with shaft)
However, Cemel does not disclose an outer surface of the first outer flange is configured to flushly align with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings, and an outer surface of the second outer flange is configured to flushly align with the second side of the piece of sporting equipment surrounding the second end of the one of the plurality of openings.
Earnest discloses an outer surface of the first outer flange is configured to flushly align with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings (Fig. 1, first outer flange 7 on right side is flush with first side), and an outer surface of the second outer flange is configured to flushly align with the second side of the piece of sporting equipment surrounding the second end of the one of the plurality of openings (Fig. 1, second outer flange 7 on left side is flush with second side).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Cemel with the two piece removable plug construction, as taught by Earnest to provide Cemel with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 
Regarding claim 11, Cemel, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Cemel does not explicitly disclose at least one of the plurality of openings is shaped in a tear drop shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 12, Cemel, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Cemel does not explicitly disclose at least one of the plurality of openings is shaped in an oval shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 13, Cemel, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cemel further discloses the plurality of openings are evenly spaced (see Fig. 3 apertures 310 are evenly spaced) on a portion of the piece of sporting equipment.
Regarding claim 14, Cemel, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cemel discloses a plurality of evenly spaced openings and while Cemel does not explicitly disclose the plurality of openings are unevenly spaced on a portion of the piece of sporting equipment, this would be a matter of rearrangement of parts (MPEP 2144.04) and there is no criticality suggested in the claim that having unevenly spaced openings that one of ordinary skill in the art would have expected the claimed openings to have different properties than the openings of Cemel
Regarding claim 17, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cemel discloses a first one of the plurality of plugs comprises a first weight (Par. 22, plugs can weight above 14g)
Regarding claim 18, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Cemel discloses a second one of the plurality of plugs comprises a second weight that is different than the first weight (Par. 22, plugs can vary in weight between 14g and 120g) 
Regarding claim 19, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cemel does not disclose the first end portion comprises a first threaded aperture extending through the first outer flange and the first body, the second end portion comprises a second threaded aperture extending into at least the second body, and the attachment mechanism 
Earnest discloses the first end portion comprises a first threaded aperture (Fig. 2, threaded aperture 9 on right side extends through first flange and body) extending through the first outer flange and the first body, the second end portion comprises a second threaded aperture extending into at least the second body (Fig. 2, threaded aperture 9 on left side extends thorugh second body), and the attachment mechanism comprises a threaded member (Fig. 2, threaded member 10) operable to be rotated to linearly traverse through the first threaded aperture and into the second threaded aperture to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Cemel with the two piece removable plug construction, as taught by Earnest to provide Cemel with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cemel (U.S. 20190046849) and Earnest (U.S. 877061) in view of Marks (U.S. 4130277)
Regarding claim 2, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Cemel does not disclose the piece of sporting equipment is a platform tennis paddle having a handle portion and a head portion.
Marks discloses the piece of sporting equipment is a platform tennis paddle having a handle portion (Fig. 1, handle 13) and a head portion (Fig. 1, head 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Marks to provide Cemel with the advantage of providing a desired type of sporting equipment. 
Regarding claim 3, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Cemel does not disclose the plurality of openings extend through the head portion of the platform tennis paddle.
Marks discloses the plurality of openings extend through the head portion of the platform tennis paddle (see Fig. 1, holes 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Marks to provide Cemel with the advantage of providing a desired type of sporting equipment. 
Regarding claim 4, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Cemel does not disclose the head portion of the platform tennis paddle comprises a central portion and a perimeter portion surrounding the central portion, the central portion is a solid playing surface without openings, and the plurality of openings are distributed on the perimeter portion surrounding the central portion.
Marks discloses the head portion of the platform tennis paddle comprises a central portion and a perimeter portion surrounding the central portion, the central portion is a solid playing surface without openings (see Fig., 1, center of head portion 11 is solid without openings), and the plurality of openings are distributed on the perimeter portion surrounding the central portion (see Fig. 1, perimeter portion has openings distributed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Marks to provide Cemel with the advantage of providing a desired type of sporting equipment. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cemel (U.S. 20190046849) and Earnest (U.S. 877061) in view of Kapheim (U.S. 20150024879)
Regarding claim 15, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Cemel does not disclose the piece of sporting equipment includes at least one playing surface, and wherein the plurality of openings are distributed on the at least one playing surface. 
Kapheim discloses the piece of sporting equipment includes at least one playing surface, and wherein the plurality of openings are distributed on the at least one playing surface (Fig. 2, openings 22 distributed on playing surface 40).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Kapheim to provide Cemel with the advantage of providing a desired weight distribution. 
Regarding claim 16, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Cemel does not disclose wherein at least a portion of the at least one playing surface comprises a textured surface. 
Kapheim discloses wherein at least a portion of the at least one playing surface comprises a textured surface. (Par. 21, playing surfaces 16, 18 have roughened texture 24) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Kapheim to provide Cemel with the advantage of providing a desired surface texture for the sporting equipment

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cemel (U.S. 20190046849) and Earnest (U.S. 877061) in view of Leclerc (U.S. 5429352)
Regarding claim 5, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cemel does not disclose the piece of sporting equipment is a hockey stick having a hockey stick blade.
Leclerc discloses the piece of sporting equipment is a hockey stick having a hockey stick blade (Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Marks to provide Cemel with the advantage of providing a desired type of sporting equipment.
Regarding claim 6, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cemel does not disclose the plurality of openings extend through the hockey stick blade.
Leclerc discloses the plurality of openings extend through the hockey stick blade (Fig. 1, holes 28 extend through blade).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Cemel with the sports equipment, as taught by Marks to provide Cemel with the advantage of providing a desired type of sporting equipment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cemel (U.S. 20190046849) and Earnest (U.S. 877061) in view of Schuyler (U.S. 4379554)
Regarding claim 20, Cemel, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cemel does not disclose one or both of the first outer flange and the second outer flange comprises a decorative cap.
Schuyler discloses one or both of the first outer flange and the second outer flange comprises a decorative cap (Col. 2 Lns. 53-55, decorative plugs 38, 40)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Cemel with the decorative cap cover, as taught by Schuyler to provide Cemel with the advantage of providing an aesthetic look to the plugs 
Claims 1, 7-14, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Govan (U.S. 133129) in view of Earnest (U.S. 877061) as understood.
Regarding claim 1, Govan discloses A sporting equipment system comprising: 
a piece of sporting equipment having a plurality of openings (Fig. 7 openings 2a) extending through the sporting equipment from a first side to a second side of the sporting equipment (Col. 1 Lns. 50-56, apertures placed in club extending from rear wall and passing entirely through body of such club), wherein each of the plurality of openings is configured to receive one of a plurality of plugs (Fig. 7, opening 2a receives plug 3)
and the plurality of plugs, each of the plurality of plugs operable to be secured within one of the plurality of openings (Fig. 7 opening 2a has plug 3 secured within) extending through the sporting equipment
It appears that the claimed first subset and second subset are functional in nature and the invention merely defines a piece of sporting equipment with holes and a plurality of plugs, without any requirement of an arrangement of plugs and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). As Govan discloses a sporting equipment (see Fig. 7) with holes and a plurality of plugs (Fig. 7, holes 2a and plugs 3), structurally Govan meets the claimed limitations and would be fully capable of the claimed function
However, Govan does not disclose a first end portion having a first outer flange and a first body, wherein the first outer flange has a larger diameter than the first body, and wherein the first end portion is insertable into the one of the plurality of openings at the first side of the sporting equipment, a second end portion having a second outer flange and a second body, wherein the second outer flange has a larger diameter than the second body, and wherein the second end portion is insertable into the one of the plurality of openings at the second side of the sporting equipment, and an attachment mechanism configured to detachably couple to both the first end portion and the second end portion, wherein the attachment mechanism is configured to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings.
Earnest discloses a first end portion having a first outer flange (Fig. 1, first outer flange 7 on right side) and a first body (Fig. 1 first body 6 on right side), wherein the first outer flange has a larger diameter than the first body, and wherein the first end portion is insertable into the one of the plurality of openings at the first side of the sporting equipment (Fig. 1, first end portion inserted from left side of body), a second end portion having a second outer flange (Fig. 1 second outer flange 7 on left side)  and a second body (Fig. 1, second body 5), wherein the second outer flange has a larger diameter than the second body, and wherein the second end portion is insertable into the one of the plurality of openings at the second side (Fig. 1 second end portion inserted from right side) of the sporting equipment, and an attachment mechanism (Fig. 2 attachment mechanism 10) configured to detachably couple to both the first end portion and the second end portion, wherein the attachment mechanism is configured to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings (Fig. 1-2, plug is secured within opening using attachment mechanism 10)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Govan with the two piece removable plug construction, as taught by Earnest to provide Govan with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 
Regarding claim 7, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Govan discloses wherein the plurality of openings each include a first end at the first side of the sporting equipment, a second end at the second side of the sporting equipment, and a central portion between the first end and the second end (Col. 1 Lns. 50-56, apertures placed in club extending from rear wall and passing entirely through body of such club, therefore has central opening between first end and second end)
However, Govan does not disclose wherein each of the plurality of openings include angled edges surrounding an outer perimeter of one or both of the first end and the second end.
Earnest discloses wherein each of the plurality of openings include angled edges (see Fig. 1, openings have angled edges to accommodate chamfer 7) surrounding an outer perimeter of one or both of the first end and the second end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the openings of Govan with the angled opening edges, as taught by Earnest to provide Govan with the advantage of being able to keep the plug flush to the surface. 
Regarding claim 8, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Govan does not disclose the angled edges are one or both of a chamfer or a beveled edge
Earnest discloses the angled edges are one or both of a chamfer or a beveled edge (see Fig. 1, openings have angled edges to accommodate chamfer 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the openings of Govan with the angled opening edges, as taught by Earnest to provide Govan with the advantage of being able to keep the plug flush to the surface. 

Regarding claim 9, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
	However, Govan does not disclose a diameter of one or both of the first end and the second end is larger than a diameter of the central portion of at least one of the plurality of openings 
	Earnest discloses a diameter of one or both of the first end and the second end is larger than a diameter of the central portion of at least one of the plurality of openings (see Fig. 1, openings have angled edges to accommodate chamfer 7, thereby having a first and second end larger than a diameter of the central portion)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the openings of Govan with the angled opening edges, as taught by Earnest to provide Govan with the advantage of being able to keep the plug flush to the surface. 
Regarding claim 10, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Govan discloses an outer surface is configured to flushly align with the first side with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings (Col. 2 Lns. 105-110, plug is faced off to coincide with striking face i.e. flushly align)
However, Govan does not disclose an outer surface of the first outer flange is configured to flushly align with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings, and an outer surface of the second outer flange is configured to flushly align with the second side of the piece of sporting equipment surrounding the second end of the one of the plurality of openings.
Earnest discloses an outer surface of the first outer flange is configured to flushly align with the first side of the piece of sporting equipment surrounding the first end of the one of the plurality of openings (Fig. 1, first outer flange 7 on right side is flush with first side), and an outer surface of the second outer flange is configured to flushly align with the second side of the piece of sporting equipment surrounding the second end of the one of the plurality of openings (Fig. 1, second outer flange 7 on left side is flush with second side).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Govan with the two piece removable plug construction, as taught by Earnest to provide Govan with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 
Regarding claim 11, Govan, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Govan does not explicitly disclose at least one of the plurality of openings is shaped in a tear drop shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 12, Govan, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Govan does not explicitly disclose at least one of the plurality of openings is shaped in an oval shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 13, Govan, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Govan further discloses the plurality of openings are evenly spaced (see Fig. 7 apertures 2a are evenly spaced) on a portion of the piece of sporting equipment.
Regarding claim 14, Govan, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Govan discloses a plurality of evenly spaced openings and while Govan does not explicitly disclose the plurality of openings are unevenly spaced on a portion of the piece of sporting equipment, this would be a matter of rearrangement of parts (MPEP 2144.04) and there is no criticality suggested in the claim that having unevenly spaced openings that one of ordinary skill in the art would have expected the claimed openings to have different properties than the openings of Cemel
Regarding claim 15, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Govan discloses the piece of sporting equipment includes at least one playing surface (Fig. 8, playing surface 1a), and wherein the plurality of openings are distributed on the at least one playing surface (Col. 2 Lns. 100-105, openings extend through head of sports equipment, therefore has openings distributed on playing surface)
Regarding claim 17, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Govan discloses a first one of the plurality of plugs comprises a first weight (Col. 2 Lns. 60-65, plug made from various metals)
Regarding claim 18, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Govan discloses a second one of the plurality of plugs comprises a second weight that is different than the first weight (Col. 2 Lns. 60-65, plug made from various metals, aluminum, lead, iron etc, and therefore would necessarily differ in weight) 
Regarding claim 19, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Govan does not disclose the first end portion comprises a first threaded aperture extending through the first outer flange and the first body, the second end portion comprises a second threaded aperture extending into at least the second body, and the attachment mechanism 
Earnest discloses the first end portion comprises a first threaded aperture (Fig. 2, threaded aperture 9 on right side extends through first flange and body) extending through the first outer flange and the first body, the second end portion comprises a second threaded aperture extending into at least the second body (Fig. 2, threaded aperture 9 on left side extends thorugh second body), and the attachment mechanism comprises a threaded member (Fig. 2, threaded member 10) operable to be rotated to linearly traverse through the first threaded aperture and into the second threaded aperture to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Govan with the two piece removable plug construction, as taught by Earnest to provide Govan with the advantage of being able to insert the plug from both sides to provide a uniform look on both sides. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Govan (U.S. 1133129) and Earnest (U.S. 877061) in view of Marks (U.S. 4130277)
Regarding claim 2, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Govan does not disclose the piece of sporting equipment is a platform tennis paddle having a handle portion and a head portion.
Marks discloses the piece of sporting equipment is a platform tennis paddle having a handle portion (Fig. 1, handle 13) and a head portion (Fig. 1, head 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Marks to provide Govan with the advantage of providing a desired type of sporting equipment. 
Regarding claim 3, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Govan does not disclose the plurality of openings extend through the head portion of the platform tennis paddle.
Marks discloses the plurality of openings extend through the head portion of the platform tennis paddle (see Fig. 1, holes 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Marks to provide Govan with the advantage of providing a desired type of sporting equipment. 
Regarding claim 4, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Govan does not disclose the head portion of the platform tennis paddle comprises a central portion and a perimeter portion surrounding the central portion, the central portion is a solid playing surface without openings, and the plurality of openings are distributed on the perimeter portion surrounding the central portion.
Marks discloses the head portion of the platform tennis paddle comprises a central portion and a perimeter portion surrounding the central portion, the central portion is a solid playing surface without openings (see Fig., 1, center of head portion 11 is solid without openings), and the plurality of openings are distributed on the perimeter portion surrounding the central portion (see Fig. 1, perimeter portion has openings distributed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Marks to provide Govan with the advantage of providing a desired type of sporting equipment. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Govan (U.S. 1133129) and Earnest (U.S. 877061) in view of Leclerc (U.S. 5429352)
Regarding claim 5, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Govan does not disclose the piece of sporting equipment is a hockey stick having a hockey stick blade.
Leclerc discloses the piece of sporting equipment is a hockey stick having a hockey stick blade (Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Marks to provide Govan with the advantage of providing a desired type of sporting equipment.
Regarding claim 6, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Govan does not disclose the plurality of openings extend through the hockey stick blade.
Leclerc discloses the plurality of openings extend through the hockey stick blade (Fig. 1, holes 28 extend through blade).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Marks to provide Govan with the advantage of providing a desired type of sporting equipment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Govan (U.S 1133129) and Earnest (U.S. 877061) in view of Kapheim (U.S. 20150024879)
Regarding claim 16, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Govan does not disclose wherein at least a portion of the at least one playing surface comprises a textured surface. 
Kapheim discloses wherein at least a portion of the at least one playing surface comprises a textured surface. (Par. 21, playing surfaces 16, 18 have roughened texture 24) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plug sport equipment of Govan with the sports equipment, as taught by Kapheim to provide Govan with the advantage of providing a desired surface texture for the sporting equipment to better impart spin. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Govan (U.S. 1133129) and Earnest (U.S. 877061) in view of Schuyler (U.S. 4379554)
Regarding claim 20, Govan, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Govan does not disclose one or both of the first outer flange and the second outer flange comprises a decorative cap.
Schuyler discloses one or both of the first outer flange and the second outer flange comprises a decorative cap (Col. 2 Lns. 53-55, decorative plugs 38, 40)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable plugs of Govan with the decorative cap cover, as taught by Schuyler to provide Govan with the advantage of providing an aesthetic look to the plugs 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711